          Case 5:20-cr-00240-F Document 57 Filed 11/05/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                    Plaintiff,                )
                                              )
v.                                            )      Case No. CR-20-240-F
                                              )
BOBBY CHRIS MAYES,                            )
CHARLES GOOCH, and                            )
COURTNEY WELLS,                               )
                                              )
                    Defendants.               )


                                 NOTICE TO COUNSEL

      The court has this date entered an order establishing the schedule which will
govern this case. Items 27 and 28 on that schedule relate to charts, summaries and
demonstrative exhibits, including items asserted to be admissible wholly or in part
on the basis of Rule 1006. By this notice, the court advises counsel that, at trial, it
will not be sufficient under Rule 1006 (or otherwise) for the witness to say, in
sponsoring a chart, summary or demonstrative aid, that he has reviewed it, or that it
was prepared under his supervision, or that he assisted in its preparation. The
sponsoring witness must personally vouch for the accuracy, in all respects, of the
chart, summary or demonstrative aid, on the basis of his personal knowledge. See,
United States v. King, 231 F.Supp.2d 872, at 970, n. 111 (W.D. Okla. 2017):
      On direct examination, Lowrance gave an unqualified “yes” answer
      when asked whether he had assisted in preparing the government's
      chart, GX C55. Tr. 72. But on cross examination, he would allow only
      that he participated in preparing it “[i]n a sense.” Tr. 343. Further cross
      examination of Lowrance demonstrated that he in fact had no
      significant role in preparing that summary (Tr. 343–45), nor did he even
      have enough familiarity with the basis for that summary to enable him

                                          1
             Case 5:20-cr-00240-F Document 57 Filed 11/05/20 Page 2 of 2




        to give any meaningful testimony shedding light on the reliability of the
        summary. This is another example of a pattern that is a serious concern
        to the court in this case. Admission of summary exhibits under Rule
        1006 of the Federal Rules of Evidence is serious business and is, to
        some degree (in many instances, to a very great degree, as every trial
        judge knows), an act of faith. Government witnesses, as a practical
        matter, often get the benefit of the doubt when sponsoring summary
        exhibits. The court's experience in this case is, to put it mildly,
        unsettling.

        Dated November 5, 2020.




20-0240p010.docx




                                           2
